So Oo NIN DN Wn FBP WO NO —

DO HO NYO DO NO NO NO NH NYO HR = ee Se = eS ee me
Oo nN HD On FP WO NYO —&§ CD Oo GF IT HD HA FP WO NY KH CO

Case 2:20-cr-00032-JCC Document19 Filed 03/04/20 Page 1of1

——— FILED ENTERED
——— LODGED RECEIVED

MAR 04 2020

AT SEATTLE
CLERK U.S. Dj

wesse 3. DISTRICT CouRT

ey AN DISTRICT OF WASHINGTON

DEPUTY

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, wongepe20-903 @ scc
Plaintiff, ORDER CONTINUING
TEMPORARY DETENTION
Vv.
KALEB J. COLE,
Defendant.

 

 

 

 

_ An Indictment having been returned against the above-named defendant, now
therefore
IT IS ORDERED that temporary conditions of release be continued as previously set.
DATED this 4th day of March, 2020.

Va

“UNITED STATES MAGISTRATE JUDGE

ORDER CONTINUING - 1 UNITED STATES ATTORNEY

700 Stewart Street, Suite 5220
TEMPORARY DETENTION Seattle, Washington 98101

(206) 553-7970

 
